DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive. Kubo teaches the removable material cartridge powder material is reservoir 30 and tank 41 shown in Figure 1 and 3C, and the cartridge receiver is a structure not shown that receives and holds the powder material reservoir 30 and tank 41 (the powder material reservoir 30 and tank 4 in Figure 1 physically cannot float in space and therefore is held and received by a cartridge receiver structure not shown). The material cartridge accepts material from the 3D printer via conduit end 84 as shown in Figure 1 and Figure 3C ([0059] runs from the bottom of the recovery section 71 to around a conduit end 84 inside the tank 41)). A clarified rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Kubo et al. (US20010045678) is shown below (see italicized portions).
Regarding claim 1, Kubo teaches a three-dimensional (3D) printer (three-dimensional (3D) modeling apparatus 100; Figure 1) comprising:
a selective solidification module (binder supply section 20 in Figure 1) to selectively solidify portions of successive layers of a build material (powder layer 92; Figure 1) on a build platform (modeling stage 62 in Figure 1; [0013] selectively applying the binding material to the powder material supplied from the supply section to bind the powder material, thereby to generate the three-dimensional object); and
a cartridge receiver (powder material reservoir 30 and tank 41 must be received and held by some structure in Figure 1 and physically cannot float in space) to hold a removable material cartridge (powder material reservoir 30 and tank 41; Figure 3A-3B) to accept material into the removable material cartridge (see material accepted into 41 by conduit end 84 and powder material reservoir 30; Figure 3C) from the 3D printer ([0059] runs from the bottom of the recovery section 71 to around a conduit end 84 inside the tank 41) and to make available material from the removable material cartridge for the 3D printer to print a 3D object ([0063] The tank 41 contains for example a white powder material. This powder material is for use in the formation of the 3D object 91 and [0064] On the upper side of the tank 41, there is provided a reservoir placement section 43),
wherein the removable material cartridge is to rotate within the cartridge receiver ([0071] main body 31 of the reservoir is rotated approximately 90 degrees about the center line 34; see rotation in Figure 3C; powder material reservoir 30 and tank 41 must be received and held within some structure in Figure 1 and physically cannot float in space) to prevent agglomeration of the material in the removable material cartridge (the cartridge rotates within the cartridge receiver, and is therefore capable  of preventing agglomeration of the material).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743